COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Trokamed GmbH v. Richard Vieira and Christy Vieira,
                            Individually, and Richard Vieira as Representative of the
                            Estate of Janice C. Vieira and Market Tiers, Inc. d/b/a Blue
                            Endo

Appellate case number:      01-17-00485-CV

Trial court case number:    2016-60164

Trial court:                234th District Court of Harris County

        Appellees, Richard Vieira and Christy Vieira, Individually, and Richard Vieira as
Representative of the Estate of Janice C. Vieira (collectively “Viera”), have filed an
“Unopposed Motion for Extension of Time to Appellees’ Brief Due to Extraordinary
Circumstances.” Viera’s brief was initially due on September 26, 2017. After this Court
granted a second motion for an extension, the brief was due on November 6, 2017, with
no extensions absent extraordinary circumstances. Viera now asks us to extend the time
for filing their brief to five days “after the Sealed Supplemental Record is made available
to all counsel of record.” The motion is granted in part.

       Viera’s brief is due to be filed in this appeal no later than 20 days from the
date of this order. See TEX. R. APP. P. 38.6(b), (d); see also id. 28.1. No further
extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: November 7, 2017